The convening in the splendid
metropolis of New York of this last General Assembly
session of the millennium affords me the happy
opportunity, on behalf of the people, the Government of
Public Salvation and the head of State, His Excellency
President Laurent-Désiré Kabila, of the Democratic
Republic of the Congo, to convey our warmest greetings to
all people the world over who love peace and justice.
It is my pleasant duty also to congratulate the
President of the General Assembly and the other Assembly
officers on their unanimous election to the leadership of the
Assembly at its fifty-fourth session. My country views the
election to the presidency of Mr. Theo-Ben Gurirab as
recognition of his many sterling qualities, both human and
professional, and as an acknowledgement by the
international community of the important role played by his
country, Namibia, in building an Africa and a world that
will be marked by peace, political stability and economic
prosperity. The President may be sure that the delegation of
the Democratic Republic of the Congo will unreservedly
support him in fulfilling his mandate and in guiding the
work of the Assembly to a successful conclusion.
I also extend to his predecessor, Mr. Didier Opertti,
our full appreciation of the extremely important work he
did during his presidency, as well as the commitment he
showed throughout to the triumph of the ideals embodied
in the United Nations Charter.
Finally, my delegation would like to welcome here in
our world Organization three new Members: the Republic
of Kiribati, the Republic of Nauru and the Kingdom of
Tonga.
I invite Members to read my prepared text at their
leisure, so that I may say a few other things. I begin with
a good quotation, from Article 2 of the United Nations
Charter:
“The Organization and its Members, in pursuit of
the Purposes stated in Article 1, shall act in
accordance with the following Principles.
“1. The Organization is based on the principle
of the sovereign equality of all its Members.
“2. All Members, in order to ensure to all of
them the rights and benefits resulting from
membership, shall fulfil in good faith the obligations
assumed by them in accordance with the present
Charter.
“3. All Members shall settle their international
disputes by peaceful means in such a manner that
international peach and security, and justice, are not
endangered.
“4. All Members shall refrain in their
international relations from the threat or use of force
against the territorial integrity or political
independence of any state, or in any other manner
inconsistent with the Purposes of the United
Nations”.
I say to representatives: This is the United Nations
Charter, your Charter. Are there represented in this Hall
— yes or no — Members that violate these principles
governing relations between nations? Are there
represented in this Hall — yes or no — Members that do
worse than those that do not pay their dues, or pay them
late, regarding which immediate reminders are sent, and
rightly so, since the rules of procedure of the
Organization of which they are Members prescribe that
for its proper functioning each Member must pay its
dues? Failing to do so even means being stripped of the
right to speak here at the United Nations. So, if you have
your right to speak taken away, if you are punished as a
Member of the United Nations because you do not pay
your dues, what about those who violate Article 2 of the
Charter, who cross the boundaries of another State with
their armies, sow hardship in that country, occupy vast
portions of its territory, plunder its natural resources, steal
the fauna and rare species of animals which international
organizations recognize as being received by other
countries, carry out a blitzkrieg such as the one in the
early 1940s, without warning, without provocation,
entering the country of another people with their arms and
everything else they need, under pretexts which I shall
expose in a little while.
On 2 August 1998, some two years ago, our brothers
from the hills of Rwanda, Burundi and Uganda invaded
our country in an unprovoked blitzkrieg, without having
declared war, and it continues to this very day. For two
years now those Members of the United Nations have
been violating Article 2, and they continue to violate it,
with arrogance and total impunity, which is not the case
for those who fail to pay their dues.
28


It is perhaps better to violate Article 2, occupy other
countries, pillage them, deport their inhabitants and torture
children, women and old persons, than it is to commit the
mortal sin of failing to pay up. There are two yardsticks,
double standards, which we regard as an immense injustice.
As I speak I feel the presence of illustrious persons
who have spoken from this rostrum in the past, such as
Cabral, Nkrumah and — I say this with a great deal of
emotion — Lumumba, who came here to denounce what
was being set in train more than 30 years ago, under United
Nations banners which is now being repeated. We know the
United Nations. The French rightly say “A cat that has been
scalded is even afraid of cold water.” They have already
come, those United Nations forces; they came to restore
peace, and the result was that for one of the most illustrious
sons of our people, the most admired African nationalist
President Patrice Lumumba, the flag of the United Nations
served as a shroud. We do not wish, we will not allow, that
same flag to be a shroud for those who have taken up the
torch that fell from Lumumba's hands and who carried it,
with some help of course, as far as lying down — with
their boots on — in Mobutu's bed. This is something with
which the Assembly is familiar.
It is on behalf of my President, my friend, my long-
time comrade, that I speak. As representatives will see, and
as I often say, we will have no more charming “Rastas”,
because we lost our hair waiting for President Kabila to
return to relight the torch that fell from Lumumba's hands.
If people do not watch out, if they let things slide
along, if they tolerate arrogance and do not stand up to
impunity, there are those who will begin to dream of
wrapping Kabila up in the United Nations flag, as was done
in the case of Patrice Lumumba not long ago.
When events are repeated, they do not always happen
in exactly the same way, but sometimes the repetition
strikes a familiar chord. Now we see the United Nations
delaying putting an end to what it calls euphemistically the
“conflict” in the Great Lakes region. This terminology is
being used for some reason — but what? A foreign army
crosses the border, occupies the country, a part of the
country; it pillages the country's wealth — and the United
Nations calls this a “conflict”? We should check our
dictionaries. This is a war. Instead of shouting themselves
hoarse about sending peacekeepers, Member States must
send people who can put an end to the war. This is what I
am waiting for. Our Rwandan, Ugandan and Burundi
brothers must be solemnly requested here and now to go
back home. They have no business being in our country.
They are undermining all national reconstruction efforts.
This should be clear to those who understand the
condition in which we found this country, which used to
be called Zaire and which we now call, as Lumumba
called it, the Democratic Republic of the Congo.
The presence of these outsiders, their occupation,
impedes our efforts to reconstruct our country. They came
upon us like thieves who attack without warning. They
attacked while we were busy sowing corn, peanuts and
beans, and we were doing so because that was what we
was needed in this country that is overflowing with
diamonds, gold, cobalt, copper and so forth. In order to
help our people we had begun by planting peanuts, corn
and beans, but our efforts were stopped cold by these
people who are now in our territory, who came from the
hills, who came to defend their borders — their borders
that, according to them, were threatened by genocidal
bands in our country.
I ask the Assembly to look at a map of Africa, a
map of the Congo in particular. I come from the Atlantic
Coast province of Bas-Congo. Do you know where these
people who began the war came from, in order to secure
their borders? They came from 2,000 kilometres away
from my province. They began in my province in order
to secure borders 2,000 kilometres away. They brought
soldiers 2,000 kilometres from their borders in order to
begin the occupation of our country. Luckily, they took a
licking, and they would all have been wiped out if the
Americans had not asked us to allow them to return home
along a designated route. They retreated after their
thrashing and tried their luck in the east of our country.
After the ceasefire requested by Secretary-General
Kofi Annan, United Nations staff went to the area to
carry out an order of the World Health Organization to
vaccinate all children up to five years of age. We have
vaccinated them in the part of the country that we
continue to control. But these others — who only have
two hands, both of which are busy pillaging — have yet
to vaccinate the children in this age group. Thus, these
children are in danger not only of polio, but also of other
diseases that the agencies of our Organization have been
striving to eliminate from our continent.
These soldiers do not have time to vaccinate our
children. They do not even have time to pillage
effectively because these Horatii and Curiatii have taken
to fighting each other on our soil. They came to take
control of our country, but now, how strange, they are
fighting each other, these people who came to teach us
29


democracy, these people who came to restore peace. In
order to have a break from their looting, they are enjoying
a little war on our land, and in the process destroying the
3 million doses of vaccine that the United Nations, through
the World Health Organization, sent to Kisangani. They
shoot at each other, each band allied with this or that local.
This is what is happening.
And then these people take their place here as United
Nations Members — after having treated us like that, and
as they continue to do so. They are building up their
arsenals, bringing in troops, taking towns. What reassures
us is the teaching of the Marquis de Sade that taking is not
the same as possessing. Thus, these people are taking towns
but they do not possess them. And they will not posses
them because, just as in erotic relations, there is no
possession without consent — that consent that has been
given to us. Otherwise, our people would not have fled to
the forests to escape from these people who come from the
hills. Our citizens' lengthy stay in the forests has led to the
reappearance of some diseases that were eradicated as long
ago as the Belgian colonial era.
Having to flee the invaders like the plague makes our
citizens' lives more difficult. And these people from the
hills continue to advance even though they signed with us,
last 10 July, a Ceasefire Agreement that lacks both fire and
a cease, as they continue to advance and lay siege to our
cities.
Their latest exploit, which they are now engaged in, is
to lay siege to the city of Mbuji-Mayi, the world diamond
capital, but also the world capital of children afflicted with
polio. I do not think that their haste and willingness to
return to Mbuji-Mayi are out of desire to vaccinate the poor
Congolese children who are infected with or at risk of
getting polio. These people from the hills do not have a
third hand, as I said earlier, yet I am sure that, driven by
their greed, they are going to take as many diamonds and
as much copper and cobalt as they can — and at the risk of
fighting each other for these minerals, since Uganda also
wants to take them. The statistics on sales of diamonds
indicate that last month our Rwandan brothers sold more
than a million carats of diamonds — a mineral not mined
in their country — and with the money from the sales they
are buying weapons so as to be able to fight us. Then they
take more diamonds, buy more weapons and continue to
fight us.
In this Hall speeches have been made against dirty
money. Therefore, we are outraged to see bloodstained
cobalt, bloodstained copper, bloodstained gold and
bloodstained diamonds for sale on the international
market, and to see that it does not occur to the buyers of
this booty to put a stop to this practice by refusing to buy
it — even though they oppose dirty money. Double
standards continue to prevail.
Dirty money poses a threat to the world. And yet,
while the blood of the Congolese people is spattered on
our cobalt, our copper and our gold, that doesn't seem to
bother those from all over the world who buy them and
give money to the pillagers and occupiers our country. If
we revisit this issue, I reserve the right to address it
again.
I wish, however, to speak out loud and clear against
the infamous pretext that has aroused the world's
prurience and sensitivity about genocide. Those who are
guilty of genocide are in our country right now. Let them
leave and go on sowing misery in their own countries:
Rwanda, Uganda or Burundi.
As I said at the outset, President Kabila has raised
Lumumba's torch and welcomed those who sought refuge
in our country, because over there you do not seek
refuge — you get your throat slit. I was just a schoolboy
when I saw Hutus fleeing cutthroat Tutsi and Tutsi
fleeing cutthroat Hutus. They all sought refuge with us.
That is how those who helped us, who walked with us on
our march on Kinshasa, came to be refugees in our
country — they fled Hutus who would have cut their
throats. That is at the heart of the current instability and
reflects the values of our brothers in Rwanda. We must
help our Rwandese to change their political culture.
When the “one man one vote” law was enacted in
1960, the obsession of each of these groups was to seize
power and abuse it in order to hasten the carnage. This
carnage has been alternating and reciprocal and did not
begin in 1994. I cited a date when I was in short pants,
and I can assure the Assembly that it was not yesterday.
It is the open faucet that produced the interahamwe that
we must close. Rwanda must become democratic;
Rwanda must adopt a culture of politics and abandon its
culture of carnage. Rwanda must leave our country;
Uganda must leave our country; Burundi must leave our
country and turn over the task of providing security to
United Nations observers, who will take their place and
serve as a buffer force between us. Those people are our
neighbours and we can never replace our neighbours, but
they are on our territory, which means they are no longer
our neighbours. I ask the Assembly to help us to resume
our status as neighbours. Let them go back home and if
30


there are problems that we must settle among ourselves, we
shall settle them by peaceful means.
I am speaking without acrimony. We hold out our
hands to our brothers from Rwanda, who have been here
for several days. I offer them signals of friendship when we
pass, and they respond. We are here so that in three
months, when the new millennium dawns, we will not still
be fighting. One must deal with urgent matters quickly.
The Lusaka process, in which I participated, raised
hopes that have been dashed by dilatory tactics. One
moment the Congolese and Rwandese affiliates who refuse
to come; the next, it is the Ugandans or their Congolese
puppets. Here we are on 29 September and nothing has yet
been done seriously to implement an Agreement that was
reached on 10 July.
That is why we ask the Assembly, if only out of
respect for the Articles of the Charter, to do something
about it. It is intolerable and incomprehensible that these
people remain, and may even take the floor here, while
they continue to violate the United Nations Charter and the
principles that bring us together here. If you violate the
principles of an organization to which you belong, you are
no longer worthy of belonging.
We must remind our brothers that, as Members of the
United Nations, they are bound to respect the Charter. This
cannot be done by occupying other people's countries. If
differences must be settled by invasion and plunder, there
will no longer be a United Nations, because there will no
longer be any rules to unite us. That prompts my request to
the Assembly, because the suffering being endured by the
Congolese people and the atrocities being visited upon us
are unimaginable.
Under the very nose of the Vatican, in the Italian
mission of Kasika, these new-style Huns entered, tore open
the chest of a traditional chief, pulled out his heart,
shredded it and distributed the pieces like hosts. The killers
who did this sucked on the bloody heart as if it were an
ice-cream cone. We have seen this and continue to witness
such acts. Our United Nations mission is at Members'
disposal to provide irrefutable testimony, which we have
published in a three-volume white paper that could easily
grow into further volumes describing similar incidents. We
have requested that this white paper be issued as a working
document of the Security Council. All are invited to study
it in order to understand precisely what is happening and to
put an end to this situation — to save the United Nations
itself, to help us Africans, and the Congolese in particular,
who had to wait 32 years to defeat and eliminate a regime
of notorious satraps, only to see new satraps step in two
months later to occupy our country and put it to the
sword.
Help us to make our Rwandese, Ugandan and
Burundian brothers understand that they must go home.
They have no business in our country; let them relinquish
their place to United Nations forces, which will secure
their borders. That is in itself a fiction that we have not
had an opportunity to dwell on. They helped us to raise
Lumumba's torch. They were in our army. Most officers
in our army were from Rwanda, as was the Chief of
Staff, who dispatched his troops on the basis of his
particular military skills. Moreover, these people have
occupied that region of our country for two years and are
still hunting the Interahamwe, as the Incas were once
hunted here. They will not stop until Joe the Ugandan and
Bill the Rwandese have extended their hunting grounds to
the entire territory of our country while they prance after
the Interahamwe.
This is just a pretext. If they were not able to catch
a single Interahamwe while their officers were in our
army; if they have been unable to stop the interahamwe
in their two-year occupation of that region, then the task
is beyond them. It must be left to the United Nations to
unseat these Interahamwe, if they exist, and let us pursue
our national reconstruction.
I have a great deal more to say and believe that we
will have further opportunities in due course.


















